Citation Nr: 0431447	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  00-22 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for generalized 
anxiety disorder, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from June 1979 to March 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for an 
increased evaluation in excess of 30 percent for service-
connected generalized anxiety disorder.


The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In correspondence dated in October 2004 the veteran, via his 
representative, contended that his service-connected 
generalized anxiety disorder had increased in severity such 
that the 30 percent evaluation currently assigned to it no 
longer adequately reflected the degree to which he was 
disabled by this psychiatric disability.  The Board has 
reviewed the relevant evidence contained within his claims 
folder and observes that the most recent VA examinations of 
record that address his anxiety disorder are dated in April 
and December 2000, nearly four years ago.  In view of the 
veteran's assertion that his psychiatric disability has 
worsened, the Board finds it necessary to remand this issue 
for a new VA examination so that an accurate assessment of 
the current state of his psychiatric impairment may be 
obtained.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993) 
(when a veteran claims that his disability is worse than when 
originally rated and the available evidence is too old for an 
adequate evaluation of his current condition, VA's duty to 
assist includes providing a new medical examination); see 
also Green v. Derwinski, 1 Vet. App. 121 (1991) (fulfillment 
of the VA's duty to assist includes the conduct of a thorough 
and contemporaneous medical examination which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one).

A review of the claims file also shows that in a January 
2004 RO decision the veteran was granted service connection 
for impairment of sphincter control, effective on June 30, 
1999, with a 30 percent evaluation assigned for the period 
from June 30, 1999 to May 28, 2002, and thereafter a 10 
percent evaluation to commence from May 29, 2002 onward.  
The rating decision also assigned a 20 percent evaluation 
for the veteran's service-connected hemorrhoids for the 
period from November 22, 1998, to May 28, 2002, and 
thereafter a 10 percent evaluation to commence from May 29, 
2002 onward.  Notice of this decision was sent to the 
veteran in correspondence dated in May 2004.  Thereafter, in 
correspondence received by VA in September 2004, the veteran 
expressed disagreement with the rating determinations of the 
January 2004 RO decision.  His written statement is 
sufficient to constitute a timely Notice of Disagreement as 
it was received within a year from the date he was notified 
of the decision.  See 38 C.F.R. § 20.201 (2003); Gallegos v. 
Principi, 283 F.3d 1309 (Fed. Cir. 2002).  A review of the 
record, however, does not indicate that a Statement of the 
Case addressing these issues was furnished by the RO to the 
veteran in response to his timely Notice of Disagreement.  
It is proper to remand these issues, as the veteran has not 
been provided a Statement of the Case on it.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996); VAOPGCPREC 16-92; 57 Fed. Reg. 
49747 (1992).  However, these issues will be returned to the 
Board after issuance of the Statement of the Case only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

In view of the foregoing discussion, the case is remanded for 
the following actions:


1.  The claims folder must be reviewed 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  The veteran should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In 
this regard, the veteran should be 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
generalized anxiety disorder.  With any 
necessary authorization from the 
veteran, an attempt to obtain copies of 
pertinent treatment records identified 
by him in response to this request, 
which have not been previously secured, 
should be made.  All attempts to secure 
this evidence must be documented in the 
claims file.  If, after making 
reasonable efforts to obtain named 
records, such records cannot be 
obtained, the veteran must be notified 
and (a) the specific records that cannot 
be obtained should be identified; (b) 
the efforts that made to obtain those 
records must be explained; and (c) any 
further action to be taken by VA with 
respect to the claim should be noted.  
The veteran and his representative must 
then be given an opportunity to respond.

2.  The veteran should be provided with a 
VA psychiatric examination to evaluate 
the severity of his generalized anxiety 
disorder.  The examiner should review the 
veteran's claims folder in conjunction 
with the examination.  Any tests deemed 
appropriate by the examiner should be 
conducted.  After examining the veteran, 
the examiner should present a Global 
Assessment of Functioning score, with an 
explanation of the score assigned.


The examiner's report should describe the 
following:  personal appearance and 
hygiene; mood; affect; speech; ability to 
understanding complex commands; judgment; 
abstract thinking; and orientation 
(spatial, time, and place).  The examiner 
should also address symptoms which are 
usually covered in a mental status 
evaluation including whether symptoms are 
mild or transient or controlled by 
continuous medication; anxiety, if any; 
suspiciousness, if any; panic attacks 
(frequency and duration), if any; extent 
of sleep impairment, if any; degree of 
memory loss or impairment, if any; 
disturbances of motivation and mood, if 
any; suicidal ideation, if any; 
obsessional rituals which interfere with 
routine activities, if any; impaired 
impulse control (such as unprovoked 
irritability with periods of violence), 
if any; degree of impairment, if any, in 
the ability to adapt to stressful 
circumstances (including work or a work-
like setting); degree of impairment, if 
any, in ability to establish and maintain 
effective relationships; degree of 
impairment, if any, in thought processes 
or communication; persistent delusions or 
hallucinations, if any; grossly 
inappropriate behavior, if any.  All 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In 
the event that the veteran does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
his last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  The RO should provide the veteran 
and his representative a Statement of 
the Case as to the issue of the 
propriety of the assignment of a 30 
percent evaluation for the period from 
to June 30, 1999 to May 28, 2002, and a 
10 percent evaluation commencing on May 
29, 2002, for an original grant of 
service connection for impairment of 
sphincter control.  The RO should also 
provide the veteran and his 
representative a Statement of the Case 
as to the issue of the propriety of the 
assignment of a 20 percent evaluation 
for service-connected hemorrhoids for 
the period from November 22, 1998, to 
May 28, 2002, and thereafter a 10 
percent evaluation to commence from May 
29, 2002 onward.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal of each 
issue in order to perfect an appeal of 
these issues to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, 20.302(b) 
(2004).  If a timely substantive appeal 
is not filed with respect to any 
particular issue, that specific issue 
should not be certified to the Board.  
If so, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration.

5.  Following the aforementioned action, 
the claim of entitlement to an increased 
rating in excess of 30 percent for 
generalized anxiety disorder should be 
considered based on all evidence of 
record.  

6.  If the maximum benefit sought is not 
awarded with regard to the claim, the 
veteran and his representative should be 
provided with a Supplemental Statement 
of the Case containing notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  The case should 
then be returned to the Board for 
appellate review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


